Citation Nr: 1743124	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13-20 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a back disability, claimed as degenerative disc disease lumbar spine with sciatica.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Cruz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2002 to May 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Jurisdiction over this matter was subsequently moved to the RO in North Little Rock, Arkansas.

In September 2016, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the claim on appeal can be decided.

The Veteran's November 2011 VA examination contains inconsistent findings.  Specifically, the examiner indicated that the Veteran was diagnosed with degenerative disc disease with sciatica in 2005.  However, the examiner's opinion then states that the Veteran does not have degenerative disc disease.  11/14/2011 VA examination at 1-7, 27-28.

Additionally, the Veteran had a Board hearing in September 2016 and the record was kept open for sixty days.  The Veteran submitted additional medical evidence in November 2016.  The private treatment records indicate that the Veteran was diagnosed with lumbar radiculitis, low back discopathy without myelopathy, low back stiffness/restriction, and lumbago.  11/15/2016 Medical Treatment Record-Non-Government Facility.  This information conflicts with some of the information in the Veteran's November 2011 VA examination.  The examiner opined that the Veteran's symptoms current symptoms were different from what he was treated for in-service.  The examiner stated that the Veteran's back pain in-service was in the lower and mid back and since then it was in the mid, abdominal, and upper back.  However, the new evidence indicates lower back pain post service.  

In light of the above, the Board finds that another VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claim file all outstanding VA treatment records.

The Veteran should also be provided with the opportunity to submit any private treatment records that may be material to this claim.

2.  After any outstanding VA and private treatment records are associated with the claims file, schedule the Veteran for a VA examination.  The examiner is requested to identify all diagnoses shown currently or at any time during the appeal period (from July 2011).  The examiner is then to address the following:

Is at least as likely as not (50 percent or greater probability) that the Veteran's back disability, to include any new diagnosis, had its onset in-service or is otherwise related to  the Veteran's period of active service? 

The examiner must provide a comprehensive rational for any opinion provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

3.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all relevant evidence and afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




